Citation Nr: 1018954	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-03 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
an acquired psychiatric disorder, to include post traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
shrapnel wound of the right knee.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
scar of the right forearm.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
scar of the left eye.

5.  Entitlement to service connection for a fractured right 
shoulder, to include as secondary to a shrapnel wound of the 
right knee.  

6.  Entitlement to service connection for a left knee 
condition, to include as secondary to a shrapnel wound of the 
right knee.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Newark, 
New Jersey Department of Veterans' Affairs (VA) Regional 
Office (RO).

The Board notes that service connection for a scar of the 
right hand was granted during the pendency of this appeal.  
Therefore, the Board finds that as this issue was granted in 
full, it is not in appellate status before the Board and need 
not be addressed further.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that prior to the claims on appeal, the 
Veteran had submitted a March 1992 letter from the Social 
Security Administration informing him of an award for 
disability benefits.  This letter however, did not specify 
which disabilities the Veteran had been awarded benefits for.  
The record does not reflect that efforts have been made to 
obtain those corresponding SSA records.  Such efforts are 
required pursuant to 38 C.F.R. § 3.159(c)(2) (2009).  See 
also Baker v. West, 11 Vet. App. 163, 169 (1998) (VA's duty 
to assist includes obtaining SSA records when the veteran 
reports receiving SSA disability benefits, as such records 
may contain relevant evidence).  Therefore, as these SSA 
records may be relevant to the Veteran's current claims for 
service connection on appeal, a request should be made to the 
SSA for any records pertaining to the Veteran, including any 
decisions and any medical evidence relied upon in making 
those decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); see also Golz v. Shinseki, No. 2009-7039, 2010 WL 
6160 (Fed. Cir. Jan. 4, 2010).

The Veterans' Claims Assistance Act (VCAA), enacted in 
November 2000, enhanced VA's duty to notify an appellant of 
the information and evidence necessary to substantiate a 
claim for VA benefits.  In addition to the duties to notify 
and assist under the VCAA, there is another precedent 
decision recently enacted during the pendency of this appeal 
pertaining specifically to a petition to reopen a previously 
denied claim for VA benefits.  In Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court held that in providing a claimant 
with notice of the legal requirement of "new" and "material" 
evidence as the pre-requisite for reopening a previously 
denied claim, the content of the VCAA notice issued must 
inform the appellant of the "unique character of evidence 
that must be presented" in order to reopen the denied claim 
in the specific case at issue -- including with respect to 
each legal requirement that must be established to warrant 
entitlement to the benefit sought.  

In providing notification of the requirement of "material" 
evidence to reopen a previously denied claim, VA must 
consider the basis for the previous denial and provide a 
notice letter describing what evidence would be needed to 
substantiate the element or elements found insufficient in 
the previous denial.  Additionally, comprehensive VCAA notice 
for a petition to reopen requires that the claimant is 
informed of the definition of "new" evidence with reference 
to his/her claim.  The failure to describe what would 
constitute "material" evidence in almost all circumstances 
will have a prejudicial effect upon the adjudication of the 
claim, and thus the absence of such information would not be 
harmless error.  However, the failure to notify a claimant of 
the need to provide "new" evidence would not have a 
prejudicial effect on the outcome of a petition to reopen, in 
the specific instance where that claim was previously denied 
on the basis of an element for which no evidence had 
previously been submitted, since any evidence submitted would 
by definition be new.  

The October 2004 VCAA letter informed the Veteran of what 
constituted "new" and "material" evidence to reopen his 
previously denied claims for service connection for PTSD, 
shrapnel wounds of the right knee and scars of the right 
forearm and left eye and identified the types of evidence 
necessary to satisfy the elements of the underlying claims 
which were found insufficient in the previous last final 
rating decision, issued in September 1989.  The Veteran was 
also informed of the information and evidence necessary to 
substantiate a claim for secondary service connection with 
respect to the claims for service connection for a fractured 
right shoulder and left knee condition, both claimed as 
secondary to a shrapnel wound of the right knee.  The October 
2004 notice, however, did not inform the Veteran of the 
information and evidence necessary to substantiate a claim 
for VA benefits for service connection, particularly, the 
letter did not specify the evidence that is necessary to 
substantiate a claim for direct service connection with 
respect to the previously denied claims for service 
connection for PTSD, shrapnel wounds of the right knee and 
scars of the right forearm and left eye.  

In a May 2006 letter, the Veteran was requested to provide 
specific details regarding any combat related incident(s) 
that resulted in PTSD and he was provided a questionnaire.  
This notice did not inform the Veteran of the information and 
evidence necessary to substantiate a claim for service 
connection for PTSD.  

With respect to the previously denied claims for service 
connection for PTSD, shrapnel wounds of the right knee and 
scars of the right forearm and left eye, the Board finds that 
the lack of notice providing the information and evidence 
necessary to substantiate a claim for direct service 
connection may, in fact, have a prejudicial effect on the 
Veteran's claims.  Thus, the Veteran must be provided 
adequate notice with respect to:  (1) what constitutes "new" 
and "material" evidence to reopen his previously denied 
claims for service connection for PTSD, shrapnel wounds of 
the right knee and scars of the right forearm and left eye; 
and (2) the information and evidence necessary substantiate a 
claim for direct service connection, pursuant to the VCAA and 
in accordance with Kent, supra.

The Veteran should also be advised of the bases for assigning 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

As the issue of whether new and material evidence has been 
received to reopen a previously denied claim for service 
connection for shrapnel wound of the right knee is being 
remanded for further development, the issues of service 
connection for a fractured right shoulder and left knee 
condition, both claimed as secondary to a shrapnel wound of 
the right knee, should also be remanded and, pending the 
notice provided by the RO as specified above, the record 
should again be reviewed and these claims should be 
adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered).  

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a VCAA letter 
consistent with 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159 and specifically 
concerning the issue of whether new and 
material evidence has been submitted to 
reopen the claims for his previously 
denied claims for service connection for 
PTSD, shrapnel wounds of the right knee 
and scars of the right forearm and left 
eye.  The letter must:  (i) advise him of 
the type of evidence needed to 
substantiate these claims (i.e. direct 
service connection); (ii) apprise him of 
the evidence he must submit; (iii) 
apprise him of the evidence VA will 
obtain; and (iv) request that he submit 
any relevant evidence in his possession.  
In addition, the letter must provide 
notice of the legal requirement of "new" 
and "material" evidence as the pre-
requisite for reopening these previously 
denied claims.  The letter must describe 
what evidence would be needed to 
substantiate the element or elements 
found insufficient in the previous 
denials.  See the September 1989 rating 
decision.  This notice is required by 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran should also be provided an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the 
claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO/AMC should contact the SSA and 
request copies of all documents 
pertaining to the Veteran, including any 
decisions and any medical records relied 
upon in making those decisions.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  The claims for service 
connection should be adjudicated.  If the 
benefits sought on appeal remain denied, 
the veteran and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


